DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 08/03/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below. 

Summary of Arguments:

Claim Rejections - 35 USC § 103
Regarding claim 1, the Applicant argues Tsuruta in view of Meyhofer do not disclose:
(1)"deactivate the capture operation of the target device upon determination that the speed of the vehicle represented by the vehicle speed information is equal to or lower than the speed-related deactivation threshold previously determined for the target device". That is, Meyhofer teaches exceeding a speed while Claim 1 recites equal to or lower than the speed-related deactivation threshold. [Remarks: Page 9]

Regarding claims 4, 5, 7, 8 and 10, the Applicant argues:
(1) The claims depend directly or indirectly on independent Claim 1. Thus, dependent Claims 4, 5, 7, 8 and 10 incorporate by reference all the features of independent Claim 1 and are therefore allowable.  [Remarks: Page 9]





Examiner’s Response:

Claim Rejections - 35 USC § 103
Regarding claim 1, the Examiner contends:
(1) Meyhofer discloses “deactivate the capture operation of the target device (i.e., sensor 107) upon determination that the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than the speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.).”
Further, in regards to the limitation: “equal to or lower”, the vehicle of Meyhofer deactivates the capture operation by reaching the speed-related deactivation threshold or after the 5 MPH. In other words, the real deactivation threshold would be 6 MPH in order to meet the limitation of “equal to or lower”.

Regarding claims 4, 5, 7, 8 and 10, the Examiner contends:
(1) Please see the examiner’s remarks for claim 1 above.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

vehicle speed obtainer [claim 1], deactivation controller [claims 1-2], output region changer [claim 4], processing region changer [claim 5], stop determiner, [claim 6], period changer, [claim 6], acceleration obtainer [claim 7], threshold setter [claim 7], temperature obtainer [claim 8], temperature deactivation controller [claim 8]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al., hereinafter referred to as Tsuruta (US 2017/0357863 A1) in view of Meyhofer et al., hereinafter referred to as Meyhofer (US 2017/0259753 A1).
 
	As per claim 1, Tsuruta discloses an image processing apparatus (Tsuruta: Fig. 1 & Para. [0023] disclose ECU 20.), communicable with at least first and second imaging devices (13, 14) installed on a vehicle (vehicle CS), for performing an image processing task based on first image data and second image data (i.e., determines if object is present from the images), each of the first image data and second image data being obtained by a capture operation of the corresponding one of the first and second imaging devices (13, 14) with use of a corresponding one of first and second angular fields of view different from each other (Tsuruta: Figs. 1, 10a & Paras. [0053], [0075]-[0076] disclose ECU 20 communicable with the first and second cameras 13, 14 installed in vehicle CS that determines if an object Ob is present based on the captured image data using the cameras differing angles of view and image differences.), the image processing apparatus (ECU 20) comprising:


(Tsuruta: Para. [0075] discloses narrow-angle camera 14 having an angular view smaller than the wide-angle camera 13.); and

However Tsuruta does not explicitly disclose “… a vehicle speed obtainer configured to obtain vehicle speed information indicative of a speed of the vehicle; and a deactivation controller configured to: determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a speed-related deactivation threshold previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields … deactivate the capture operation of the target device upon determination that the speed of the vehicle represented by the vehicle speed information is equal to or lower than the speed-related deactivation threshold previously determined for the target device.”
Further, Meyhofer is in the same field of endeavor and teaches a vehicle speed obtainer configured to obtain vehicle speed information indicative of a speed of the vehicle (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 of vehicle 10 is configured to obtain the vehicle’s speed.); and
a deactivation controller configured to:
determine whether the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than a speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields (Meyhofer: Fig. 1 & Paras. [0010], [0027], [0044] disclose control system 100 configured to obtain the vehicle’s speed to determine if it is below a certain threshold speed for an initiated or selected camera sensor 107 having an angular field of view, which can include a wide-angled lens. The camera sensor 107 is the selected target device.);
deactivate the capture operation of the target device (i.e., sensor 107) upon determination that the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than the speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsuruta and Meyhofer before him or her, to modify the vehicle system of Tsuruta to include the vehicle speed determination to deactivate target device feature as described in Meyhofer. The motivation for doing so would have been to improve image processing efficiency and device functionality by providing reduced computation of the vehicle camera system. 
 









	As per claim 7, Tsuruta-Meyhofer disclose the image processing apparatus according to claim 1, further comprising:
an acceleration obtainer configured to obtain acceleration information indicative of acceleration acting on the vehicle (Meyhofer: Para. [0068] discloses AV 220 configured to obtain acceleration information indicative of acceleration acting on the vehicle.); and
a threshold setter configured to set the speed-related deactivation threshold such that the speed-related deactivation threshold has a negative correlation with respect to the acceleration represented by the acceleration information (Meyhofer: Para. [0012] discloses the vehicle approaches an intersection and decelerates below a first threshold, the stereo camera system can automatically activate. When the vehicle accelerates through the intersection and above a second threshold, the stereo camera system can deactivate.).

	As per claim 10, Tsuruta discloses a non-transitory computer-readable storage medium comprising a set of computer program instructions for a computer applicable to an image processing apparatus communicable with at least first and second imaging devices (13, 14) installed on a vehicle (Tsuruta: Fig. 1 & Para. [0026] disclose ECU 20, 30), the image processing apparatus being configured to perform an image processing task based on first image data and second image data, each of the first image data and second image data being obtained by a capture operation of the corresponding one of the first and second imaging devices with use of a corresponding one of first and second angular fields of view different from each other (Tsuruta: Figs. 1, 10a & Paras. [0053], [0075]-[0076] disclose ECU 20 communicable with the first and second cameras 13, 14 installed in vehicle CS that determines if an object Ob is present based on the captured image data using the cameras differing angles of view and image differences.), 



	However Tsuruta does not explicitly disclose “… the instructions causing a computer to carry out: a first step of obtaining vehicle speed information indicative of a speed of the vehicle;
a second step of determining whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a speed-related deactivation threshold previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields of view smaller than the other of the first and second angular fields of view; and
a third step of deactivating the capture operation of the target device upon determination that the speed of the vehicle represented by the vehicle speed information is equal to or lower than the speed-related deactivation threshold previously determined for the target device.”
	Further, Meyhofer is in the same field of endeavor and teaches the instructions causing a computer to carry out:
a first step of obtaining vehicle speed information indicative of a speed of the vehicle (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 of vehicle 10 is configured to obtain the vehicle’s speed.);
a second step of determining whether the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than a speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields of view smaller than the other of the first and second angular fields of view (Meyhofer: Fig. 1 & Paras. [0010], [0027], [0044] disclose control system 100 configured to obtain the vehicle’s speed to determine if it is below a certain threshold speed for an initiated or selected camera sensor 107 having an angular field of view, which can include a wide-angled lens. The camera sensor 107 is the selected target device.); and
a third step of deactivating the capture operation of the target device (i.e., sensor 107) upon determination that the speed of the vehicle represented by the vehicle speed information is equal to or lower than the speed-related deactivation threshold previously determined for the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsuruta and Meyhofer before him or her, to modify the vehicle system of Tsuruta to include the vehicle speed determination to deactivate target device feature as described in Meyhofer. The motivation for doing so would have been to improve image processing efficiency and device functionality by providing reduced computation of the vehicle camera system.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta in view of Meyhofer in further view of Naoto (JP 2013/108990 A).

As per claim 4, Tsuruta-Meyhofer disclose the image processing apparatus according to claim 1, wherein:
the image processing apparatus is configured to perform the image processing task based on (Tsuruta: Fig. 1 & Para. [0053] disclose determines if object is present from the left image data and right image data.), 
each of the first and second imaging devices comprises an imager having a light receiving surface for converting input light into image data (Tsuruta: Fig. 1 & Para. [0024] disclose  For example, the right-side camera 11 and the left-side camera 12 are each configured by a charge-coupled device (CCD) image sensor or a complementary metal-oxide semiconductor (CMOS) image sensor.),




	However Tsuruta-Meyhofer do not explicitly disclose “… a predetermined image processing region included in each of the first image data and the second image data, the speed of the vehicle has a positive correlation with respect to the image processing region included in each of the first image data and the second image data; … the image processing apparatus further comprising:
an output region changer configured to: determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a predetermined angular-field threshold previously determined for the target device; and change a predetermined readout region in the light receiving area of the target device from which the corresponding one of the first image data and the second image data is to be read out in accordance with whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than the angular-field threshold.”
	Further, Naoto is in the same field of endeavor and teaches a predetermined image processing region (i.e., regions A-C) included in each of the first image data and the second image data, the speed of the vehicle has a positive correlation with respect to the image processing region included in each of the first image data and the second image data (Naoto: Fig. 2 & Paras. [0052], [0053] disclose a predetermined image processing regions A-C included in each of the left and right image data, the speed of the vehicle has a positive correlation with respect to the respective image processing region included in the left and right image data.);
the image processing apparatus further comprising:
an output region changer configured to: determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a predetermined angular-field threshold previously determined for the target device (Naoto: Fig. 2 & Paras. [0052], [0053] disclose determining whether the speed of the vehicle obtained by sensor 16 is equal to or lower than a predetermined angular-field threshold previously determined for the stereoscopic device 11,12.); and
change a predetermined readout region (i.e., regions A-C) in the light receiving area of the target device (11, 12) from which the corresponding one of the first image data and the second image data is to be read out in accordance with whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than the angular-field threshold (Naoto: Fig. 2 & Paras. [0052], [0053], [0057] disclose changing the frame rate or readout regions corresponding to the left and right image data in accordance with a vehicle speed threshold. For example, based on the vehicle speed, angular views shown in figure 2 representing regions A-C are selected.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsuruta-Meyhofer and Naoto before him or her, to modify the camera system of Tsuruta-Meyhofer to include the image processing region based on vehicle speed feature as described in Naoto. The motivation for doing so would have been to improve camera based object detection when a vehicle travels at a varied speeds by providing image processing techniques that render the appropriate imaging resolution. 
	
As per claim 5, Tsuruta-Meyhofer disclose the image processing apparatus according to claim 1, wherein:





	However Tsuruta-Meyhofer do not explicitly disclose “… the image processing apparatus is configured to perform the image processing task based on a predetermined image processing region included in each of the first image data and the second image data, the speed of the vehicle has a positive correlation with respect to the image processing region included in each of the first image data and the second image data, the image processing apparatus further comprising: a processing region changer configured to: determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a predetermined angular-field threshold previously determined for the target device; and change a predetermined image processing region included in each of the first image data and the second image data in accordance with whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than the angular-field threshold.”
	Further, Naoto is in the same field of endeavor and teaches the image processing apparatus is configured to perform the image processing task based on a predetermined image processing region included in each of the first image data and the second image data, the speed of the vehicle has a positive correlation with respect to the image processing region included in each of the first image data and the second image data (Naoto: Fig. 2 & Paras. [0052]-[0054] disclose a predetermined image processing regions A-C included in each of the left and right image data, the speed of the vehicle has a positive correlation with respect to the respective image processing region included in the left and right image data. The image is processed for each region.),
the image processing apparatus further comprising:
a processing region changer configured to:
determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a predetermined angular-field threshold previously determined for the target device (Naoto: Fig. 2 & Paras. [0052]-[0054], [0056]-[0057] disclose determine whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than a predetermined angular-field threshold previously determined for the target device.); and
change a predetermined image processing region included in each of the first image data and the second image data in accordance with whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than the angular-field threshold (Naoto: Fig. 2 & Paras. [0052], [0053], [0057] disclose changing the frame rate or imaging regions corresponding to the left and right image data in accordance with a vehicle speed threshold. For example, based on the vehicle speed, angular views shown in figure 2 representing regions A-C are selected.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsuruta-Meyhofer and Naoto before him or her, to modify the camera system of Tsuruta-Meyhofer to include the image processing region based on vehicle speed feature as described in Naoto. The motivation for doing so would have been to improve camera based object detection when a vehicle travels at a varied speeds by providing image processing techniques that render the appropriate imaging resolution.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta in view of Meyhofer in further view of Schofield et al., hereinafter referred to as Schofield (US 2005/0232469 A1).

	As per claim 8, Tsuruta-Meyhofer disclose the image processing apparatus according to claim 1, further comprising:

a temperature deactivation controller configured to deactivate the capture operation of the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.).
	However Tsuruta-Meyhofer do not explicitly disclose “… a temperature obtainer configured to obtain temperature information indicative of a temperature of the target device … deactivate the capture operation of the target device upon determination that the temperature of the target device represented by the temperature information is equal to or higher than a predetermined temperature-related deactivation threshold.”
	Further, Schofield is in the same field of endeavor and teaches a temperature obtainer configured to obtain temperature information indicative of a temperature of the target device (Schofield: Fig. 1 & Paras. [0109], [0110] disclose the imaging system 12 obtain temperature information indicative of a temperature of the imaging device 14.);
deactivate the capture operation of the target device upon determination that the temperature of the target device represented by the temperature information is equal to or higher than a predetermined temperature-related deactivation threshold (Schofield: Fig. 1 & Paras. [0109], [0110] disclose shutting down the capture operation of the imaging device 14 upon determination that the temperature of the imaging device 14 is equal to or higher than a predetermined temperature-related deactivation threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsuruta-Meyhofer and Schofield before him or her, to modify the camera system of Tsuruta-Meyhofer to include the temperature threshold deactivation feature as described in Schofield. The motivation for doing so would have been to improve the performance of the imaging system by providing a configuration that prevents overheating in an imaging device.

Allowable Subject Matter
Claims 2-3, 6, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.











Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 08-09-2021